TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00565-CR




                                 Thomas Leo Wilford, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
       NO. D-1-DC-06-200059, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found appellant Thomas Leo Wilford guilty of aggravated assault with a deadly

weapon and assessed his punishment at twenty years’ imprisonment. Appellant’s court-appointed

counsel has filed a brief in which he states that the appeal in this cause is frivolous. See Anders

v. California, 386 U.S. 738 (1967); see also High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);

Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). The State, in its responsive brief, urges that appellant’s counsel has not

complied with Anders, High, and Currie. The State complains that counsel’s brief does not “point

out where pertinent testimony may be found in the record, refer to pages in the record where

objections were made, the nature of the objection, the trial court’s ruling, and discuss either why the

trial court’s ruling was correct or why the appellant was not harmed by the ruling of the court.”

High, 573 S.W.2d at 813.
              We agree with the State. The appeal is abated. Appellant’s counsel, Todd Steven

Dudley, is ordered to tender a new brief fully complying with Anders and High no later than

December 31, 2007. No extension of time for filing will be granted.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Waldrop and Henson

Abated

Filed: November 30, 2007

Do Not Publish




                                               2